Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Tiffiney Shawn Bentley
(OI File Number H-11-40836-9),

Petitioner

Vv.

The Inspector General,
U.S. Department of Health and Human Services.

Docket No. C-12-16
Decision No. CR2505

Date: February 22, 2012

DECISION

Petitioner, Tiffiney Shawn Bentley, is excluded from participating in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(1) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) effective August 18, 2011, based
upon her conviction of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program. There is a proper basis for exclusion.
Petitioner’s exclusion for the minimum period! of five years is mandatory pursuant to
section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (1.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated July 29, 2011, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
five years, the minimum statutory period. The I.G. advised Petitioner that she was being
excluded pursuant to section 1128(a)(1) of the Act based on her conviction in the Circuit
Court of Jefferson County Kentucky, of a criminal offense related to the delivery of an
item or service under Medicare or a state health care program.

Petitioner timely requested a hearing by letter dated September 28, 2011. The case was
assigned to me for hearing and decision. A prehearing telephone conference was
convened on October 24, 2011, the substance of which is memorialized in my order of
the same date. During the prehearing conference, Petitioner declined to waive an oral
hearing, and the I.G. requested to file a motion for summary judgment. Accordingly, I
set a briefing schedule for the parties.

The LG. filed a motion for summary judgment and a supporting brief (I.G. Br.) on
November 21, 2011, with I.G. exhibits (LG. Exs.) 1 through 5. Petitioner filed a brief in
opposition to the I.G. motion on January 24, 2012 (P. Br.).’ The LG. filed a written
waiver of its reply brief on January 25, 2012. No objections have been made to my
consideration of the offered exhibits, and all are admitted.

IL. Discussion
A. Applicable Law

Petitioner’s rights to an administrative law judge (ALJ) hearing and judicial review of the
final action of the HHS Secretary (Secretary) are provided by section 1128(f) of the Act
(42 U.S.C. § 1320a-7(f)).

> Petitioner failed to file her response by the scheduled deadline of December 23, 2011.
On January 6, 2012, I issued an Order to Show Cause why this matter should not be
dismissed for abandonment. On January 24, 2012, Petitioner responded to that Order to
Show Cause and filed her response to the I.G. motion. Petitioner’s response brief is
incorrectly dated December 21, 2011, and the response to the Order to Show Cause is
incorrectly dated January 20, 2011. Both documents should have been dated January 24,
2011, the date they were filed and served by mailing.
The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that is the basis for the exclusion. 42 C.F.R. § 1001.2007(c), (d).
Petitioner bears the burden of proof and the burden of persuasion on any affirmative
defenses or mitigating factors, and the I.G. bears the burden on all other issues. 42
C.F.R. § 1005.15(b).

B. Issue
The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.
There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. §§ 1001.2007(a) and 1005.2, and the rights
of both the sanctioned party and the L.G. to participate in a hearing are specified by 42
C.F.R. § 1005.3. Either or both parties may choose to waive appearance at an oral
hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in
part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate, and no hearing is required where either: there are no disputed issues of
material fact, and the only questions that must be decided involve application of law to
the undisputed facts; or the moving party prevails as a matter of law, even if all disputed
facts are resolved in favor of the party against whom the motion is made. A party
opposing summary judgment must allege facts that, if true, would refute the facts that the
moving party relied upon. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic,
DAB No. 1763 (2001); Everett Rehab. and Med. Ctr., DAB No. 1628, at 3 (1997)
(holding in-person hearing required where non-movant shows there are material facts in

dispute that require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Life
Plus Ctr., DAB CR700 (2000); New Millennium CMHC, DAB CR672 (2000).

There is no genuine dispute as to any material fact in this case and the issue raised by
Petitioner is an issue of law, i.e., whether Petitioner was convicted within the meaning of
section 1128(a)(1) of the Act. Accordingly, summary judgment is appropriate.

3. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

Petitioner was indicted by a grand jury on April 3, 2008, of two felony counts of causing
false or fraudulent claims of $300 or more to be presented to the Kentucky Medicaid
program, in violation of Kentucky law, between about April 10, 2006 and June 23, 2007.
1G. Ex. 2. On January 29, 2010, Petitioner pled guilty to the charges as part of a pretrial
diversion program. I.G. Ex. 3. As part of the diversion program, the court sentenced
Petitioner to five years of unsupervised probation with the option to request to be released
from the diversion period after one year, if she paid restitution in the amount of $2,062 to
the Attorney General’s office. The order granting pretrial diversion explained that
completion of the program would result in the charges being designated as dismissed-
diverted. The order also reflects that Petitioner waived any right to seek an expungement.
1.G. Ex. 3, at 2-3. On May 31, 2011, the criminal court set aside the Petitioner’s guilty
plea and dismissed-diverted the matter. I.G. Ex. 5.

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. Any
individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program.

The statute requires that the Secretary exclude from participation in Medicare or
Medicaid any individual or entity: (1) convicted of a criminal offense, whether a felony
or a misdemeanor; (2) where the offense is related to the delivery of an item or service;
and (3) the delivery of the item or service was under Medicare or a state health care
program.
Pursuant to section 1128(i) of the Act, an individual is “convicted” of a criminal offense
when: (1) a judgment of conviction has been entered by a federal, state, or local court
whether or not an appeal is pending or the record has been expunged; (2) there has been a
finding of guilt in a federal, state, or local court; (3) a plea of guilty or no contest has
been accepted in a federal, state, or local court; or (4) an accused individual enters a first
offender program, deferred adjudication program, or other arrangement where a judgment
of conviction has been withheld. In this case, the evidence shows that Petitioner pled
guilty in exchange for being granted pretrial diversion. Petitioner’s guilty pleas were
accepted and the criminal court granted the motion for pretrial diversion. Upon
successful completion of the conditions of her diversion program, Petitioners guilty pleas
was set aside and the charges against her were dismissed. Accordingly, I conclude that
Petitioner was “convicted” as that term is defined by section 1128(i) of the Act for
purposes of exclusion pursuant to 1128(a)(1) of the Act, based on the acceptance of her
guilty pleas and her participation in a deferred adjudication program.

I also conclude that Petitioner’s conviction was program-related within the meaning of
section 1128(a)(1) of the Act. The grand jury’s characterization of the crimes to which
Petitioner pled guilty—causing false or fraudulent claims to be presented to the Kentucky
Medical Assistance Program— shows that Petitioner’s criminal conduct was related to
the delivery of an item or service under a state health care program. The charges allege
that Petitioner made claims for services not actually rendered. I conclude that there is a
“nexus or common-sense connection” between Petitioner’s criminal conduct and the
delivery of an item or service under Medicare or Medicaid. Timothy Wayne Hensley,
DAB No. 2044 (2006); Lyle Kai, R.Ph., DAB No. 1979 (2005); Neil Hirsch, M.D., DAB
No. 1550 (1995); Berton Siegel, D.O. DAB No. 1467 (1994).

I conclude that elements of section 1128(a)(1) of the Act are satisfied, there is a basis for
Petitioner’s exclusion, and exclusion is required.

Petitioner does not dispute the facts. Petition argues that, though she believed she was
innocent of the charges against her, she thought that acceptance of the pretrial diversion
offer was in her best interests. She contends that when she accepted the diversion offer
and pled guilty, she did not realize that she would be subject to exclusion by the I.G. and
deprived her of her means of earning a living. Petitioner asserts that had she been aware
that she was subject to exclusion, she may have rejected the deal and proceeded to trial
on the charges. Petitioner argues that it is unfair that she should be excluded based on her
participation in the pretrial diversion program, particularly since the charges were
dismissed before the I.G. gave notice of the exclusion. Petitioner also asserts that her
exclusion may discourage others from participation in pretrial diversion programs.
Petitioner’s arguments provide no grounds for relief. Congress requires exclusion in this
case under section 1128(a)(1) of the Act. The I.G. and I have no discretion not to exclude
Petitioner.

4. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period of exclusion pursuant to section 1128(a) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R. §
1001.102(b), the period of exclusion may be extended based on the presence of specified
aggravating factors. Only if the aggravating factors justify an exclusion of longer than
five years are mitigating factors considered as a basis for reducing the period of exclusion
to no less than five years. 42 C.F.R. § 1001.102(c). The LG. does not cite any
aggravating factors in this case and does not propose to exclude Petitioner for more than
the minimum period of five years.

I have concluded that Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
Accordingly, the minimum period of exclusion is five years, and that period is not
unreasonable as a matter of law.

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective August 18, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

